Citation Nr: 0025118	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to service connection for a status 
post laminectomy at L3-L5 will be addressed as the claim of 
service connection for a back disability.  The claim of 
entitlement to service connection for a status post 
diskectomy at C4-5 will be addressed as the claim of service 
connection for a neck disability.  The claim of entitlement 
to service connection for carpal tunnel syndrome of the left 
and right wrist will be addressed as the claim of service 
connection for a bilateral wrist disability.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

The veteran filed his initial claim for VA compensation in 
January 1992.  At that time, he referred only to the claim of 
service connection for hearing loss.  This claim was allowed 
by the RO and is not before the Board at this time.  In 
June 1992, the RO addressed numerous issues apparently raised 
by the veteran.  A general notice of disagreement was 
received at the RO in December 1992.  A Statement of the Case 
regarding those issues the RO believed the veteran was 
raising was issued in January 1993.  At this time, 
approximately 19 issues were addressed by the RO.  

In his substantive appeal of February 1993, the veteran noted 
six issues he wished the Board to address at this time: (1) 
tinnitus; (2) a left ankle disability; (3) a left wrist 
disability; (4) a left shoulder disability; (5) a right wrist 
disability; and (6) a neck and lower back disability.  The 
claim of entitlement to service connection for tinnitus has 
been allowed by the RO.  Accordingly, this issue is also not 
before the Board at this time.  The Board will address those 
issues specifically noted by the veteran within his detailed 
substantive appeal of February 1993 that have not been 
allowed by the RO.  

In a Supplemental Statement of the Case issued by the RO in 
October 1994, the RO addressed issues not cited within the 
substantive appeal.  Many of these issues have been allowed 
by the RO.  For example, service connection has been awarded 
for bilateral hearing loss, tinnitus, thrombophlebitis of the 
right leg, a cholecystectomy, the residuals of an 
appendectomy, hemorrhoids, and a laceration on the mid-
forehead.  The veteran has not disputed the evaluations of 
these and other service connected disabilities.  
Consequently, those issues are not before the Board at this 
time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997),

In October 1994, the veteran was informed that if the 
Supplemental Statement of the Case contains an issue or 
issues which were not included in his substantive appeal, he 
must respond within 60 days to perfect his appeal as regard 
to the new issues.  The veteran was informed that if he did 
not file a timely substantive appeal as to the new issues, 
the RO would place his records on the docket of the Board for 
review of the prior issues.  The veteran has not filed a 
substantive appeal regarding those new issues cited by the RO 
within the October 1994 Supplemental Statement of the Case.  
The Board has reviewed the claims file in detail and has 
found no basis to determine that any statement submitted by 
the veteran or his representative following the October 1994 
Supplemental Statement of the Case can be utilized as a 
substantive appeal.  Accordingly, those issues cited within 
the October 1994 Supplemental Statement of the Case are not 
before the Board at this time.  

In the Supplemental Statement of the Case issued by the RO in 
October 1999, the RO addressed the issue of service 
connection for aortoiliac arthrosclerosis in conjunction with 
those issues that are before the Board at this time.  
However, as noted above, the veteran's substantive appeal did 
not address the issue of service connection for aortoiliac 
arthrosclerosis.  As a result, this issue is not before the 
Board at this time.

The veteran has recently filed a claim seeking service 
connection for a dental disorder.  The RO addressed this 
issue in a June 2000 rating determination.  This 
determination has not been appealed by the veteran.  
Accordingly, this issue is also not before the Board at this 
time.


FINDING OF FACT

The claims of entitlement to service connection for a left 
ankle disability, a bilateral wrist disability, a left 
shoulder disability, a back disability, and a neck disability 
are not meritorious on their own or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
ankle disability, a bilateral wrist disability, a left 
shoulder disability, a back disability, and a neck disability 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was treated for sporadic difficulties and 
injuries during his extensive active service.  A review of 
his service medical records indicates treatment for a 
motorcycle accident in October 1949, chronic swelling of the 
left ankle in February 1967, painful joints, occasional 
complaints of back pain, pain in the left wrist, numbness in 
the right hand, and an abrasion of the left ankle.  However, 
service medical records fail to reveal evidence of a chronic 
left ankle disability, bilateral wrist disability, left 
shoulder disability, back disability or neck disorder.  
Service medical evaluations dated August 1952, May 1955, 
November 1955, February 1960, June 1962, February 1967, 
February 1969, January 1971, May 1972, January 1973, 
January 1974, and December 1975, fail to indicate evidence of 
a left ankle disability, bilateral wrist disability, left 
shoulder disability, back disability, or neck disability.  
The February 1967 service medical evaluation did note chronic 
swelling in the left ankle.  However, medical evaluations 
performed after this date fail to indicate such a disorder.  

While the veteran did have complaints of back pain during his 
military service, the numerous physical evaluations cited 
above consistently note the veteran's spine and 
musculoskeletal system to be normal.  The veteran was 
discharged from active service in August 1976 after 
approximately 30 years of active honorable service in the 
United States Navy.  

The veteran filed his initial claim for VA compensation in 
January 1992, many years after his discharge from active 
service.  At that time, the veteran noted an injury to his 
left arm and left leg, gallbladder removal, a right leg 
disorder, and hearing loss.  No reference was made to any 
other disorders.  

Both the RO and the veteran have obtained treatment records 
of the veteran.  In March 1977, the veteran was treated for 
pain in the left knee and lower leg (disorders not raised by 
the veteran and not before the Board at this time).  The 
examiner noted a history of trauma to the left knee 
apparently in 1972.  At this time, no reference was made to 
the left ankle, back, neck, wrist or shoulder.

In a May 1979, radiologic views of the left wrist showed 
considerable narrowing of the joint space.  In 1979, the 
veteran was treated for degenerative joint disease of the 
left wrist and right knee.  At this time, the joints moved 
within normal limits and were considered to be stable.  

X-ray studies of the veteran's cervical spine in 
November 1982, approximately six years after his discharge 
from active service, noted "very mild degenerative changes" 
of the lower cervical spine.  Scoliosis to the right was also 
indicated.

In a March 1986 outpatient treatment report, it was indicated 
that the veteran had been referred for evaluation for a 
possible L3-4 disc problem.  The veteran stated that 
approximately seven weeks ago (approximately February 1986), 
he began experiencing some pain in the lower back and some 
numbness in his right foot.  Significantly, no reference was 
made to the veteran's active service.  Studies of the 
veteran's lumbar spine in April 1986 revealed atherosclerotic 
calcifications in the aorta.  No disc space narrowing was 
seen.

Treatment for carpal tunnel syndrome and disc disease at C4-5 
in 1989 is indicated.  In a VA examination dated March 1992, 
a well-healed surgical scar on the anterior surface of the 
neck was noted.  Examination of the shoulders revealed 
moderate crepitation in the left shoulder.  A fine tremor was 
detected when the left arm was fully extended.  Examination 
of both wrists revealed no crepitation.  There was moderate 
tenderness to palpation over the palmar surface of the right 
wrist.  The veteran was assessed with carpal tunnel syndrome, 
a status post laminectomy of L3 through L5, a status post 
cervical diskectomy of C4-C5, diverticulosis, and 
degenerative joint disease of the left shoulder and both 
wrists with possible nerve involvement.  

In his substantive appeal of February 1993, the veteran 
stated that he was not pursuing compensable evaluations 
regarding any of his claims.  He indicated that he only 
wanted the VA to acknowledge these disabilities resulted from 
his military service and that the VA would take care of these 
problems medically when and if warranted.  The veteran noted 
an abrasion to the left ankle in April 1963, a left wrist 
injury in May 1966, a left shoulder disorder in May 1966, a 
right wrist disability with numbness in his middle fingers of 
the right hand in June 1970, and neck and lower back pain 
since the middle sixties.  The veteran cited to the service 
medical records noted above.  

In December 1994, in response to the RO's request for 
additional information regarding his claimed disabilities, 
the veteran stated that he had nothing further to add nor any 
additional medical evidence to submit.  Nevertheless, an 
additional VA evaluation was performed at the request of the 
RO.  

At a VA examination held in December 1997, the examiner 
stated that he had reviewed the veteran's claims file and VA 
medical records prior to the examination of the veteran.  The 
examiner noted that the veteran performed a lot of work with 
typing during his active service.  He also noted that his 
hands would occasionally feel numb.  Motor strength was 
essentially normal and equal bilaterally in both upper and 
lower extremities.  He had normal muscle bulk and tone.  His 
sensory examination was decreased to light touch and 
pinprick.  The evaluator's impression at that time was that 
the veteran had carpal tunnel syndrome, bilaterally.  He is 
status post repair of the right median nerve.  Mild 
peripheral neuropathy in the lower extremities was also 
noted.  The examiner stated, in pertinent part:  

[The veteran] states a history of 
repetitive use of the hands as a typist 
in the service, and he reported numbness 
of his hands while in the service.  
Carpal tunnel syndrome is a complaint.  I 
can neither prove nor disprove that he 
had intermittent involvement of this 
carpal tunnel during his service[.]

Additional medical records were obtained.  Significantly, 
health care providers have not associated the veteran's 
current difficulties with his active service. 

Written argument was prepared by the veteran's representative 
in May and June 2000.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates treatment for a neck 
disability, back disability, carpal tunnel syndrome, a 
bilateral wrist disability, and may indicate treatment for a 
left shoulder disability or a left ankle disorder (though 
this is not clear).  With respect to the second prong of the 
Caluza analysis, a review of the service medical records 
fails to indicate that the veteran was discharged from active 
service with a left ankle disability, a bilateral wrist 
disability, a left shoulder disability, a back disability, or 
a neck disability.  While service medical records over the 
veteran's approximately 30 years of military service 
indicates sporadic treatment for injuries during service, the 
medical evidence of record, including numerous service 
medical evaluations, fails to indicate a chronic disability 
associated with the left ankle, either wrist, the left 
shoulder, back or neck.  The fact that the veteran may have 
injured his back or neck during service does not, ipso facto, 
lead to the conclusion that the veteran has the chronic 
residuals of these injuries following or during his discharge 
from active service.  

While the veteran did have sporadic complaints of back pain, 
no health care provider during the veteran's service 
indicated that he had either a chronic back or neck disorder 
during his active service.  The fact that the veteran failed 
to file a claim for these alleged disabilities following his 
discharge from active service (and to this day indicates that 
these disabilities are noncompensable) supports this 
determination.  

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose himself with 
a left ankle disability, bilateral carpal tunnel syndrome, a 
left shoulder disability, a back disability, or a neck 
disability and associate these disabilities with the 
residuals of minor injuries which occurred during his active 
service more than 25 years ago.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
these disabilities with his active service.  If the service 
medical records do not show the claimed disabilities and 
there is no medical evidence to link a current disability 
with events in service or with a service-connected 
disability, the claims are not well grounded.  While the 
veteran may have injured his left ankle, left shoulder, back 
or neck during his active service many decades ago, there is 
no medical evidence to support the conclusion that any 
current left ankle, left shoulder, back, neck, or wrist 
disability are related to the veteran's active service.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.  While the 
veteran has been diagnosed with bilateral carpal tunnel 
syndrome, a back disability, and a neck disorder, the 
evidence submitted by the veteran in support of his claim 
that these disabilities are related to his active service 
consist entirely of his own statements.  The veteran himself 
has made little reference to a current disability or disorder 
associated with these conditions, noting that he is not 
pursuing "compensable decisions on my claims."  In any 
event, the record does not reveal that the veteran or his 
representative possesses any medical expertise and they have 
not claimed such expertise.  Thus, the veteran's lay medical 
assertions, as well as those of his representative, to the 
effect that these disorders were caused by his active service 
have no probative value.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  On the issue of medical causation, the Court has 
been clear that "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran himself has indicated that he has no 
additional medical evidence to submit.  Consequently, in this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence that exists, which if true, would 
make the veteran's claims for service connection plausible.  

With regard to the veteran's central contention that he is 
not pursuing compensable decisions on his claims and only 
wants the VA to acknowledge that these disabilities resulted 
from his military service and that the VA will take care of 
them medically when and if warranted, the Board must note 
that in October 1996, the United States Congress passed 
Public Law 10-262, the Veterans' Health Care Eligibility 
Reform Act of 1996.  As a veteran with a currently 40 percent 
evaluation, he is entitled to treatment of his 
service-connected disabilities.  Under 38 U.S.C.A. § 1710 
(West 1991 and Supp. 2000), the veteran should, in many 
cases, be entitled to treatment of his nonservice-connected 
disabilities by the VA under the Veterans' Health Care 
Eligibility Reform Act of 1996 and the Uniformed Benefits 
Package.  In any event, for reasons noted above, the current 
claims are denied.  


ORDER

Entitlement to service connection for a left ankle 
disability, a bilateral wrist disability, a left shoulder 
disability, a back disability, and a neck disability are 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

